DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a method or assembly formed by the method of arranging a first segment of a first plurality of optical fibers in a one-dimensional array having a first pitch between centers of adjacent optical fibers wherein a plurality of optical fiber legs extend from the one-dimensional array at an end of the first segment, each optical fiber leg of the plurality of optical fiber legs includes a fiber optic connector that terminates the at least one optical fiber of the optical fiber leg; arranging a second segment of the first plurality of optical fibers in a one-dimensional array having a second pitch between centers of adjacent optical fibers, and the second pitch is smaller than the first pitch, wherein the arranging of the first segment and the second segment includes defining a transition segment between the first and second segments, and in the transition segment the one-dimensional array transitions from the first pitch proximate the first segment to the second pitch proximate the second segment; and encapsulating the first plurality of optical fibers at least in the transition segment with a polymeric material; wherein, in at least a portion of the 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shahid (US 6295400) and Sun (US 2003/0103743) teach an optical fiber fan-out but do not teach the connector or encapsulating step with the extension beyond the polymeric material.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883